DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed April 28, 2020. In virtue of this communication, claims 1-6 and 8-20 are currently patentable. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a phone conversation with Mr. Patrick Lai on December 10, 2021.

3.	The application has been amended to the claims as follows:

1. (Amended by Examiner’s Amendment) A flexible display unit, comprising: a flexible display formed to be elastically deformed; and a flexible frame coupled to a rear surface of the flexible display, wherein the flexible frame comprises: a flexible portion in which first holes are repeatedly formed to be bendable up to a state having a maximum first curvature; and a rigid portion disposed on at least one side of the flexible portion, and wherein the flexible frame is formed of a titanium material, and wherein an adhesive portion disposed between the flexible display and the flexible frame; and a silicon portion filled in the first holes.   
Original) The flexible display unit of claim 1, wherein when the flexible display is deformed, an interval between the first holes is enlarged or reduced to apply a restoring force to the flexible display. 
3 (Original). The flexible display unit of claim 1, wherein an adhesive portion is disposed between the flexible display and the flexible frame, and a part of the adhesive portion is exposed rearward through the first holes. 
4 (Original). The flexible display unit of claim 1, further comprising: an adhesive portion disposed on a rear surface of the flexible display; and a silicon portion disposed between the adhesive portion and the flexible frame, wherein the silicon portion comprises: a first portion disposed on the flexible portion and the rigid portion; and a second portion filled in the first holes. 
5 (Original). The flexible display unit of claim 4, wherein the second portion forms the same plane as the rear surface of the flexible frame. 
6 (Original). The flexible display unit of claim 4, wherein the silicon portion is integrally formed with the flexible frame by insert injection. 
7 (Cancelled by Examiner’s Amendment). 
8 (Original). The flexible display unit of claim 1 , wherein the silicon portion is brought into contact with a part of the adhesive portion exposed through the first holes. 
9 (Original). The flexible display unit of claim 1 , wherein the silicon portion forms the same plane as the rear surface of the flexible frame. 
Original). The flexible display unit of claim 1 , wherein the silicon portion is integrally formed with the flexible frame by insert injection. 
11 (Original). The flexible display unit of claim 1, wherein the flexible frame further comprises: a boundary portion in which second holes parallel to the first holes are repeatedly formed between the flexible portion and the rigid portion, wherein a total area occupied by the second holes per unit area is smaller than a total area occupied by the first holes per unit area in the flexible portion. 
12 (Original). The flexible display unit of claim 11, a length of each of the second holes is shorter than that of each of the first holes. 
13 (Original). The flexible display unit of claim 11, wherein the first and second holes are respectively formed in a repetitive manner along a widthwise direction and a lengthwise direction of the flexible frame intersecting each other, and an interval between the second holes extended in a widthwise direction of the flexible frame is larger than that between the first holes. 
14 (Original). A flexible display unit, comprising: a flexible display formed to be elastically deformed; and a flexible frame coupled to a rear surface of the flexible display, wherein the flexible frame comprises: a first flexible portion in which first holes are repeatedly formed to be bendable up to a state having a maximum first curvature; a second flexible portion in which second holes parallel to the first holes are repeatedly formed on one side of the first flexible portion, and configured to be bendable up to a state having a maximum second curvature; and a third flexible portion in which third holes parallel to the first holes are repeatedly formed on the other side of the first flexible portion, and configured to be bendable up to a state having a 
15 (Original). The flexible display unit of claim 14, wherein a total area occupied by the first holes per unit area in the first flexible portion is larger than a total area occupied by the second holes per unit area in the second flexible portion and a total area occupied by the third holes per unit area in the third flexible portion. 
16 (Original). The flexible display unit of claim 14, wherein the second flexible portion and the third flexible portion are formed symmetrically with respect to the first flexible portion so that the second curvature and the third curvature are the same. 
17 (Original). The flexible display unit of claim 14, wherein first and second rigid portions for supporting the flexible display in a flat state are disposed on one side of the second flexible portion and the third flexible portion, respectively, and the first and second rigid portions are disposed to face each other while the first to third flexible portions are bent at the first to third curvatures, respectively. 
18 (Original). The flexible display unit of claim 17, further comprising: a first boundary portion in which fourth holes are repeatedly formed between the second flexible portion and the first rigid portion, wherein a total area occupied by the fourth holes per unit area is smaller than a total area occupied by the second holes per unit area in the second flexible portion; and a secondary boundary portion in which fifths hole are repeatedly formed between the third flexible portion and the second rigid portion, wherein a total area occupied by the fifth holes per unit area is smaller than a total area occupied by the third holes per unit area in the third flexible portion. 
Original). The flexible display unit of claim 18, further comprising: a first connecting portion in which sixth holes parallel to the first and second holes are repeatedly formed between the first flexible portion and the second flexible portion, wherein a total area occupied by the sixth holes per unit area is smaller than a total area occupied by the first holes per unit area in the first flexible portion and larger than a total area occupied by the second holes per unit area in the second flexible portion; and a second connecting portion in which seventh holes parallel to the first and third holes are repeatedly formed between the first flexible portion and the third flexible portion, wherein a total area occupied by the seventh holes per unit area is smaller than a total area occupied by the first holes per unit area in the first flexible portion and larger than a total area occupied by the third holes per unit area in the third flexible portion. 
20 (Original). A mobile terminal, comprising: a terminal body formed of an elastically deformable material; a flexible display unit coupled to one surface of the terminal body and configured to be elastically deformable together with the terminal body; and magnet portions provided at both ends of the terminal body disposed to face each other in a state where the first to third flexible portions are bent at the first to third curvatures, respectively, to exert attractive forces on each other, wherein the flexible display unit comprises: a flexible display formed to be elastically deformed; and a flexible frame coupled to a rear surface of the flexible display, wherein the flexible frame comprises: a first flexible portion in which first holes are repeatedly formed to be bendable up to a state having a maximum first curvature; a second flexible portion in which second holes parallel to the first holes are repeatedly formed on one side of the first flexible portion, and configured to be bendable up to a state having a maximum second curvature; and a third flexible portion in which third holes parallel to the first holes are repeatedly formed on the other side of the first flexible portion, and configured to be bendable up 


END

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Han al. (US 20150043174 A1) in view of Joo (US 20160104850 A1) discloses a stretchable film includes a first region including a plurality of first patterns having a concave polygonal shape. The stretchable film also includes a second region including a plurality of second patterns having a concave polygonal shape. The stretchable film further includes a buffer region between the first region and the second region. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a flexible display unit, comprising: a flexible display formed to be elastically deformed; and a flexible frame coupled to a rear surface of the flexible display, wherein the flexible frame comprises: a flexible portion in which first holes are repeatedly formed to be bendable up to a state having a maximum first curvature; and a rigid portion disposed on at least one side of the flexible portion, and wherein the flexible frame is formed of a titanium material, and wherein an adhesive portion disposed between the flexible display and the flexible frame; and a silicon portion filled in the first holes.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624